Filed 2/7/14 P. v. Vang CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C073662

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF10263)

         v.

CHONG VANG,

                   Defendant and Appellant.




         Defendant Chong Vang entered a negotiated plea of no contest to one count of
rape of a child under the age of 14 where he was more than seven years older than the
victim (Pen. Code, § 269, subd. (a)(1)),1 admitted his ineligibility for probation by virtue
of this offense (§ 1203.065, subd. (a)), and was sentenced to prison for a period of 15
years to life. At sentencing, the trial court (as relevant to this appeal) imposed a fine of


1   Undesignated statutory references are to the Penal Code.

                                                             1
$1,140 pursuant to section 290.3 and, although the court determined defendant had
accrued actual custody time credits of 936 days, it awarded defendant no conduct credits.
       On appeal, defendant contends the trial court erred in imposing a section 290.3
fine greater than $200, the amount of the fine authorized by that section at the time the
offense was committed. Defendant also contends the court erred in calculating his
custody credits because (1) he is entitled to credit for 938, not 936, actual days spent in
custody, and (2) he is entitled to 15 percent conduct credits pursuant to section 2933.1.
The People concede both claims of error and we agree defendant is entitled to the relief
he seeks.
       Under ex post facto principles, the assessable amount of a section 290.3 fine is
calculated as of the date of the offense. (People v. Valenzuela (2009) 172 Cal. App. 4th
1246, 1248.) Defendant’s offense was committed between October 14, 1994, and
October 13, 1995. The section 290.3 fine must be reduced to $200, the amount
authorized by that section at the time of the offense. (Stats. 1994, ch. 867, § 3.5.)
       The parties agree defendant is entitled to two additional days’ credit for actual
time spent in custody, for a total of 938; they are correct. Defendant is also entitled to
conduct credits for 15 percent of the actual period of confinement (see People v. Brewer
(2011) 192 Cal. App. 4th 457, 460-464; §§ 2933.1, 667.5, subd. (c)(3)), calculated for the
period he was deemed competent to stand trial (see People v. Bryant (2009)
174 Cal. App. 4th 175, 184) -- a total of 128 days in this case.

                                      DISPOSITION

       The judgment is modified to (1) reduce the fine imposed pursuant to Penal Code
section 290.3 from $1,140 to $200, and (2) award defendant 128 days of presentence
conduct credit in addition to 938 days of presentence credit for time actually served. As
so modified, the judgment is affirmed. The trial court is directed to prepare and forward
an amended abstract of judgment reflecting the modification and to forward a certified


                                              2
copy of the correct abstract of judgment to the Department of Corrections and
Rehabilitation.



                                                      HULL                 , J.



We concur:



      NICHOLSON            , Acting P. J.



      HOCH                 , J.




                                            3